[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
"Pursuant to Practice Book § 384, summary judgment shall bed rendered forthwith if the pleadings, affidavits and any other proof submitted show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law." (Internal quotation marks omitted.) Suarezv. Dickmont Plastics, Corp., 229 Conn. 99, 105, 639 A.2d 507
(1994). "Although the moving party has the burden of presenting evidence that shows the absence of any genuine issue of material fact, the opposing party must substantiate its adverse claim with evidence disclosing the existence of such an issue." Haesche v.Kissner, 229 Conn. 213, 217, 640 A.2d 89 (1994). "In deciding a motion for summary judgment, the trial court must view the evidence in the light most favorable to the nonmoving party." (Internal quotation marks omitted.) Id.
The plaintiff has submitted evidence which demonstrates negligence on the part of the defendant. The defendant has not responded to the motion for summary judgment. Therefore, "the court is entitled to rely upon the facts stated in the affidavit of the movant." Catz v. Rubenstein, 201 Conn. 39, 49, 513 A.2d 98
(1986). Accordingly, the plaintiff's motion for summary judgment is granted as to liability. See Lamb v. Louisgene, Superior Court, judicial district of Stamford/Norwalk at Stamford, Docket no. 133343 (Dec. 15, 1994, D'Andrea, J.).
D'ANDREA, J. CT Page 9259